Terminal Disclaimer
The terminal disclaimer filed on 06/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the lesser of: (a)the period of abandonment of the application ; or (b) the period extending beyond twenty years from the date on which the above-identified application was filed in the United States or , if the application contains a specific reference to an earlier filed application(s) under 35 U.S.C. 120, 121, or 365(c),from the date on which the earliest such application was filed has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 34 and 36-39 contain subject matter, e.g. shape of ports, orientation of ports, that does not have proper antecedent basis in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 14, 16-19, 25, and 34-39 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable over Schecter et.al (US Patent 6,988,286)  in view of CN 2023345678 (hereafter referred to as the 678 reference).
Regarding claim 14, Schecter discloses a pillow (20) comprising a first panel (24) having an edge defining a perimeter; a second panel having (36) an edge defining a perimeter; and a gusset (34) joining the first and second panels, the gusset having a first porosity inherent, wherein the first panel, the second panel and the gusset define a cover that is filled with a fill material such that the pillow is free of springs therein (see “foam core filler material” in abstract and Fig. 4).  Schecter fails to disclose the gusset comprising a plurality of ports, the ports each having a second porosity that is greater than the first porosity,  The 678 reference discloses a pillow cover comprising: a first panel (Figure 2; the top half of the pillowcase, above the strip where 4 is marked) having an edge defining a perimeter; a second panel (Figure 2; the bottom half of the pillowcase, below the strip where 4 is marked) having an edge defining a perimeter; and a gusset (Figure 2; the band in the center of the pillowcase where surrounding the ports where 4 is marked) joining the first and second panels, the gusset having a first porosity, the gusset comprising a plurality of ports (Figure 2; 4), the ports each having a second porosity that is greater than the first porosity (As the ports are open, they have a greater porosity than the fabric of the gusset band). Schecter and the 678 reference are analogous art because they are from the same field of endeavor, i.e. pillows. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the pillow of Schecter with the cover of the 678 reference  The motivation would have been to allow greater airflow into the pillow, thus enhancing comfort for the user. 

Regarding claim 17, the 678 reference teaches a first end of the gusset engages the edge of the first panel such that the gusset extends continuously about the entire perimeter of the first panel; and a second end of the gusset opposite the first end engages the edge of the second panel such that the gusset extends continuously about the entire perimeter of the second panel (Figure 2).
Regarding claim 18, the 678 reference teaches the gusset perimetrically bounds the first and second panels (Figure 2).
Regarding Claim 19, the 678 reference teaches wherein the gusset is formed of an open cell construction, the open cell construction defining the ports (see Figs. 2 and 4).  Applicant defines “open cell construction” in para. [005] of their specification as “a construction having overall porosity greater than the inherent porosity of the constituent material or inherently having high porosity.” The 678 reference meets this definition.
Regarding claim 25, the 678 reference teaches the first and second panels each comprise opposite first and second ends extending between first and second sides; and the first end of the first panel engages the first end of the second panel (The first end of the top panel, (Figure 2; bottom edge of the top panel) engages the first end of the bottom panel (Figure 2; top edge of bottom panel), and likewise with the two sides, through the gusset (the band on 
Regarding claim 34, the 678 reference teaches wherein the ports each have the same shape (see Fig. 2).
Regarding Claim 35, the 678 reference teaches wherein the ports are apertures and the gusset comprises a base material, the apertures being formed in the base material after the manufacture of the base material (see Fig .2).  Claim(s) 35 is/are considered product-by-process claim(s).“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process
claim is the same as or obvious from a product of the prior art, the claim is unpatentable
even though the prior product was made by a different process.” [citations omitted] See MPEP 2113.
	Regarding Claim 36, the 678 reference teaches wherein the ports each have a circular shape (see Fig. 2).
	Regarding Claim 37, the 678 reference fails to teach wherein the ports each have a rectangular shape, however, a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  There is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  
	Regarding Claim 38, the 678 reference fails to teach wherein the ports include a plurality of rows of ports.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to add another row of ports, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.  This would result in an even greater airflow into the pillow.
	Regarding Claim 39, the 678 reference teaches wherein the ports include a plurality of columns of ports (see Fig. 2).
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schecter et.al (US Patent 6,988,286)  in view of CN 2023345678 (hereafter referred to as the 678 reference), as applied to Claim 14 above, and further in view of Mokos (US Patent Application Publication 20130055590).
Regarding claim 15, Schecter as modified teaches the invention as discussed above, but the 678 reference does not specifically teach the first and second panels each have a third porosity that is less than the first porosity. Mokos teaches varying porosity to make fabric more or less air permeable by changing the concentrations of strands in mesh (Specification Paragraph 53). It would have been obvious to one of ordinary skill in the art at the time of .

Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 26, 28, and 29-32 are allowed.
Response to Arguments
Applicant’s arguments, see pages 9-13, filed 06/21/2021, with respect to the rejection(s) of claim(s) 14, 26, and 31 under 35 USC 102 and/or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schecter.
Regarding Applicant’s argument that priority to at least the original nonprovisional application [13/531,122] must be granted — Examiner agrees with this assessment as the original disclosure contains subject matter that is broad enough to be construed as “ports” (see apertures 32 or open cells 28).  The original nonprovisional 13/531,122 contains similar subject matter in at least para. [014] and [015] of the originally filed specification filed 06/22/2012.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC J KURILLA/             Primary Examiner, Art Unit 3619